DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 2/28/2022, 3/7/2022 and 4/29/2022 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments with respect to claims 1-22 have been fully considered but are moot based upon the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 8-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (CN 102413485 A), hereinafter Shi, in view of Wong et al. (US 2019/0182794 A1), hereinafter Wong. 

Regarding claim 1, Shi teaches a method, performed by a user equipment (UE), comprising: 
entering a connected state with a wireless network by the UE (Paragraph 0072; the machine terminal through transmission channel established with the MTC server; thus the UE enters a connected state with a wireless network);
transmitting a positioning session message (Paragraph 0040; sending current position information to the information comparison unit), wherein the positioning session message comprises an indication (Paragraph 0019; an alarm message) that the UE will defer performing (Paragraph 0018-0021; a machine terminal enters a new cell and establishing a wireless connection with the network side and sending alarm message to the network side through a NAS signaling or application layer message.  Paragraphs 0072, 0093 and 0131; after the mobile terminal is in the idle state, it detects its current position) location measurements for a positioning session until the UE is in an idle state (Paragraph 0040; detecting unit, for after the idle state, detecting the current position of itself [the UEs]); 
entering the idle state wherein the UE is not connected with the wireless network (Paragraph 0019 and 0072; after the mobile terminal is in the idle state, it detects its current location); 
obtaining the location measurements while in the idle state (Paragraphs 0072, 0093 and 0131; after the mobile terminal is in the idle state, it detects its current position); 
entering the connected state with the wireless network (Paragraph 0072; the machine terminal through transmission channel established with the MTC server; thus the UE enters a connected state with a wireless network); and 
providing the location measurements to a location server (Paragraphs 0072 and 0076 after the mobile terminal is in the idle state, it detects its current position; and the machine terminal through transmission channel established with the MTC server to directly send the current position information of the NAS signaling to the MTC server).
Shi may not specifically teach receiving a request for the location measurements for the positioning session.  In an analogous art, Wong teaches receiving a request for the location measurements for the positioning session (Paragraphs 0034, 0046 and 0049; whilst in RRC idle mode a terminal device will receive signaling from base stations covering its location, such as the location server initiates a procedure by requesting a position measurement for the UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Wong teaches a user equipment (UE), the UE comprising: a wireless transceiver (Paragraphs 0027 and 0031; the machine terminal comprises information acquiring unit [considered as receiver] and transmitting unit); and at least one processor configured to perform (Paragraphs 0027 and 0030; information comparing unit [it would have been obvious that a processor is present in order to compare location information]).

Regarding claims 2 and 9, the combination of Shi and Wong teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches receiving a message to initiate the positioning session (Paragraphs 0034, 0046 and 0049; whilst in RRC idle mode a terminal device will receive signaling from base stations covering its location, such as the location server initiates a procedure by requesting a position measurement for the UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claims 3 and 10, the combination of Shi and Wong teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches transmitting a message to initiate the positioning session to the wireless network or to the location server (Paragraphs 0034, 0046 and 0049; whilst in RRC idle mode a terminal device will receive signaling from base stations covering its location, such as the location server initiates a procedure by requesting a position measurement for the UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claims 4 and 11, the combination of Shi and Wong teaches all of the limitations of claims 1 and 8, as described above.  Further, Shi teaches wherein the indication (Paragraph 0019; an alarm message) comprises for which the UE needs to perform the location measurements while in the idle state (Paragraph 0040; detecting unit, for after the idle state, detecting the current position of itself [the UEs]).  
In addition, Wong teaches one or more position methods for which the UE needs to perform the location measurements (Paragraphs 0044; dedicated Positioning Reference Signals (PRS) have been introduced, to be transmitted from eNBs for use in OTDOA).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claims 5 and 12, the combination of Shi and Wong teaches all of the limitations of claims 4 and 11, as described above.  Further, Wong teaches wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol (Paragraph 0046; an OTDOA procedure starts with a network component such as a location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claim 15, Shi teaches a method comprising: 
receiving a positioning session message from a user equipment (UE) (Paragraphs 0072 and 0076 after the mobile terminal is in the idle state, it detects its current position; and the machine terminal through transmission channel established with the MTC server to directly send the current position information of the NAS signaling to the MTC server), the positioning session message comprising an indication (Paragraph 0019; an alarm message) that the UE will defer performing (Paragraph 0018-0021; a machine terminal enters a new cell and establishing a wireless connection with the network side and sending alarm message to the network side through a NAS signaling or application layer message.  Paragraphs 0072, 0093 and 0131; after the mobile terminal is in the idle state, it detects its current position) location measurements for a positioning session until the UE is in an idle state (Paragraph 0040; detecting unit, for after the idle state, detecting the current position of itself [the UEs]); 
the location measurements comprises an increased maximum response time that is higher than a maximum response time for another UE for which the indication was not received (Paragraphs 0020, 0067 and 0114; if monitored enters permitted area by itself before the timer is overtime, closing the timer and stopping flow; if the timer timeout itself still does not enter the allowed area, it establishes wireless connection with network side, sending an alert message to the network side through the NAS signaling); 
receiving the requested location measurements from the UE (Paragraphs 0072 and 0076; after the mobile terminal is in the idle state, it detects its current position; and the machine terminal through transmission channel established with the MTC server to directly send the current position information of the NAS signaling to the MTC server) prior to expiration of the increased maximum response time (Paragraphs 0020 and 0067; starting the timer, when the timer overtime machine terminal still does not enter the allowed area, the machine terminal establishes a wireless connection with the network side, sending the alarm message to the network side through the NAS signaling, or send an alarm message to the MTC server through the application layer message); and 
determining a location for the UE based on the received location measurements (Paragraphs 0135 and 0149; the MME/SGSN after acquiring the machine terminal current position information, for further processing according to method configured in advance or the MTC server).
Shi may not specifically teach sending a request for the location measurements to the UE.  In an analogous art, Wong teaches sending a request for the location measurements to the UE (Paragraphs 0034, 0046 and 0049; whilst in RRC idle mode a terminal device will receive signaling from base stations covering its location, such as the location server initiates a procedure by requesting a position measurement for the UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005). 

Regarding claim 19, claim 19 recites similar features as claim 15, therefore is rejected for at least the same reason as discussed above regarding claim 15.  Further, Wong teaches an apparatus comprising: an external interface configured to communicate with a wireless network (Paragraphs 0027 and 0031; the machine terminal comprises information acquiring unit [considered as receiver] and transmitting unit); and at least one processor configured to perform (Paragraphs 0027 and 0030; information comparing unit [it would have been obvious that a processor is present in order to compare location information]).

Regarding claims 16 and 20, the combination of Shi and Wong teaches all of the limitations of claims 15 and 21, as described above.  Further, Wong teaches sending a message to the UE to initiate the positioning session (Paragraph 0046; an OTDOA procedure starts with a network component such as a location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claims 17 and 21, the combination of Shi and Wong teaches all of the limitations of claims 15 and 21, as described above.  Further, Wong teaches wherein engaging in the positioning session with the UE comprises receiving a message sent by the UE or sent by an entity in the wireless network to initiate the positioning session (Paragraph 0046; an OTDOA procedure starts with a network component such as a location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shi and Wong because it would mitigate the issue that the device sends or receives the timing signals in a fully connected mode, which has power consumption and consequent detriment to device battery life (Wong, Paragraph 0005).

Regarding claims 18 and 22, the combination of Shi and Wong teaches all of the limitations of claims 15 and 21, as described above.  Further, Wong teaches wherein the indication comprises one or more position methods that the UE needs to perform the location measurements while in an idle state, wherein the indication is an indication for a Long Term Evolution (LTE) Positioning Protocol (LPP) or a LPP Extensions (LPPe) protocol (Paragraph 0046; an OTDOA procedure starts with a network component such as a location server (the network serving mobile location centre (eSMLC)) requesting through the LPP layer (a LTE positioning protocol layer) an OTDOA measurement, requiring a set of RSTD measurements from a UE).

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Wong, as applied to the claims above, further in view of Palanisamy et al. (US 2016/0100362 A1), hereinafter Palanisamy. 

Regarding claims 6 and 13, the combination of Shi and Wong teaches all of the limitations of claims 1 and 8, as described above.  Further, Shi teaches the UE is not in the connected state with the wireless network before obtaining the location measurements (Paragraph 0018-0021; a machine terminal enters a new cell and establishing a wireless connection with the network side and sending alarm message to the network side through a NAS signaling or application layer message.  Paragraphs 0072, 0093 and 0131; after the mobile terminal is in the idle state, it detects its current position).
The combination of Shi and Wong may not specifically teach waiting for a release or suspension of a signaling connection to the wireless network.  In an analogous art, Palanisamy teaches waiting for a release or suspension of a signaling connection to the wireless network (Paragraph 0143; the eNodeB may release the UE's RRC connection before requesting the MME for S1 context release. Next, the eNodeB initiates the S1 Release procedure by sending the UE Context Release Request S1AP message).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shi, Wong and Palanisamy because it is important to avoid retransmission of data to these devices to avoid higher power consumption, wastage of network resources, and patchy communication with the device (Paragraph 0004).

Regarding claims 7 and 14, the combination of Shi and Wong teaches all of the limitations of claims 1 and 8, as described above.  Further, Shi teaches the UE is not in the connected state with the wireless network before obtaining the location measurements (Paragraph 0018-0021; a machine terminal enters a new cell and establishing a wireless connection with the network side and sending alarm message to the network side through a NAS signaling or application layer message.  Paragraphs 0072, 0093 and 0131; after the mobile terminal is in the idle state, it detects its current position).
The combination Shi and Wong may not specifically teach releasing a signaling connection to the wireless network.  In an analogous art, Palanisamy teaches releasing a signaling connection to the wireless network (Paragraph 0085; PSM feature introduces a new timer called "Active Time" which indicates the time during which the UE remains reachable before going into to PSM mode. The UE starts an active timer when it attaches to the network or performs a tracking area update (TAU).  When the active timer expires, the UE deactivates its Access Stratum functions and enters PSM).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Shi, Wong and Palanisamy because it is important to avoid retransmission of data to these devices to avoid higher power consumption, wastage of network resources, and patchy communication with the device (Paragraph 0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. G./
Examiner, Art Unit 2647

/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647